Citation Nr: 1820199	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a bilateral rib disorder.

3. Entitlement to service connection for a right ankle disorder.

4. Entitlement to service connection for a left ankle disorder.

5. Entitlement to a compensable evaluation for tension headaches prior to January 2, 2014, and entitlement to an evaluation in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2004 to June 2006 and from April 2007 to July 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
In July 2017, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

During the July 2017 hearing, the Veteran reported that she had received treatment for her headaches since October 2016 and physical therapy for her left knee within the previous year.  She also stated that she had x-rays and a CAT scan done on the left side of her body in approximately June 2017.  The Veteran further indicated that she had received treatment from Dr. L (initials used to protect privacy) at the Muskogee VA Medical Center.  A review of the claims file shows that these records have not been associated with the file.  Accordingly, a remand is needed to obtain any outstanding treatment records.

Moreover, during the hearing, the Veteran reported that she experienced pain as a result of left shoulder, right ankle, left ankle, and rib cage disorders.  She was provided with VA examinations in October 2012.  Her claim for a rib cage disorder was denied because the examiner found that there was no pathology to render a diagnosis.  A review of service treatment records from May 2008 shows that an examiner noted that the Veteran most likely had costochondritis with regard to the pain she was experiencing in her rib cage.  During the hearing, the Veteran also reported that she developed muscle strain in the rib area as a result of coughing due to bronchitis which occurred in service.  Given that the examiner did not address costochondritis as a possible diagnosis for the Veteran's rib disorder, a remand is necessary for an additional examination and opinion.

The Veteran's service treatment records also show that she reported injuring her left knee in service in July 2005, which resulted in a medial collateral ligament tear in her left leg.  In April 2006, she complained of left knee pain, even though the examiner noted that the medial collateral ligament tear had resolved.  During the October 2012 VA examination, the examiner found that the Veteran's left leg injury had resolved in service.  

Service treatment records from April 2010 also show that the Veteran experienced an inversion injury to her right foot during service.  During the October 2012 examination, the Veteran reported that her right ankle began hurting after she began physical therapy for her left knee in 2005.  She then began to experience pain in her left ankle.  The examiner found that there was no pathology to render a diagnosis and that the Veteran never had an ankle condition.

During the July 2017 hearing, the Veteran testified that she continued to experience difficulties with her left knee and that she was constantly twisting and spraining her ankles.  Given that the Veteran continued to report pain in her left knee in service and her reports of pain in her left knee since service, an additional examination and opinion is necessary to determine the etiology and nature of the Veteran's current knee disorder.  Additionally, given that the October 2012 examiner did not accurately address the Veteran's right ankle disorder in service, an additional examination and opinion is needed with regard to the Veteran's claims for a right and left ankle disorder.

Finally, during the July 2017 hearing, the Veteran reported that she had to switch to online classes as a result of her worsening migraine headache symptoms.  The most recent examination submitted in connection with her claim for an increased evaluation for headaches was in February 2014.  Therefore, a VA examination is needed to ascertain the current severity and manifestations of her service-connected headaches.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her left knee disorder, right ankle disorder, left ankle disorder, bilateral rib disorder, and headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file  

The AOJ should also obtain any outstanding VA medical records, including records of all treatment received since October 2016.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current left knee disorder that manifested in service or is otherwise causally or etiologically related to her military service, to include any injury or symptomatology therein.

In rendering this opinion, the examiner should specifically consider the Veteran's July 2017 hearing testimony in which she reported that she still experienced symptoms of pain in her left knee after an injury to her knee in service.  The examiner should also consider the Veteran's diagnosis of a medial collateral ligament tear in service and the April 2006 service treatment record noting that she reported pain, even after her knee injury was noted to have resolved.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left ankle disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current right or left ankle disorder that manifested in service or is otherwise causally or etiologically related to her military service, to include any injury or symptomatology therein.

In rendering this opinion, the examiner should specifically consider the Veteran's July 2017 hearing testimony in which she reported that she still experienced symptoms of pain in her ankles after she sustained a right foot inversion injury during service.   

The Veteran has also contended that her right ankle disorder developed as a result of her left knee disorder and that her left ankle disorder developed as a result of her right ankle disorder.

The examiner should opine as to whether it is at least as likely as not that any right or left ankle disorder was either caused by or permanently aggravated by the Veteran's left knee disorder, or if any left ankle disorder was either caused by or permanently aggravated by any right ankle disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral rib disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current bilateral rib disorder that manifested in service or is otherwise causally or etiologically related to her military service, to include any injury or symptomatology therein.

In rendering this opinion, the examiner should specifically consider the Veteran's July 2017 hearing testimony in which she reported that she experienced muscle strain in her rib area due to having developed bronchitis in service.  The examiner should also consider the May 2008 service treatment record which noted that the Veteran had a probable diagnosis of costochondritis in the rib area.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should state the frequency of characteristic prostrating attacks.  He or she should also state whether she has very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should then review the medical opinions to ensure they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


